MINER, J.,
specially concurring.
I agree that we are obliged to reverse and remand because the basis for revocation of N.L.’s probation was for not observing curfew, a violation not charged in the affidavit before the court. However, since the court did not rule on the absconding allegation in the affidavit, i.e. that N.L. went “out of supervision of her parents or the department” and her “whereabouts are unknown,” on remand the court is free to do so and, if it be so minded, may base a probation violation on such conduct, thereby achieving the same end result.